DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 10/26/2020 has been entered and made of record.
Claims 1-2 and 13-14 had been amended.
Claims 3-7 are canceled.
Claims 15-17 are added.
Claims 1-2 and 8-17 are currently pending.

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. [hereinafter as Liu], US 2016/0183129 A1 in view of Kaneko et al. [hereinafter as Kaneko], US 2019/0222505 A1 further in view of Haas [hereinafter as Haas], US 2017/0289013 A1.
Regarding claim 1, Liu discloses wherein a communication apparatus (Fig.1&8 [0040], the communication apparatus mobile device 803), comprising:
a transceiver configured to communicate with another communication apparatus by establishing a TCP (Transmission Control Protocol) connection that includes a plurality of transport layer connections with different priorities and through different paths (Fig.1-2&8 [0007]-[0008], a transceiver 819, 821 of the mobile device 803 is communicating with another communication apparatus eNodeB 801 by establishing a Multipath-transfer control protocol (MP-TCP) subflow (Transmission Control Protocol) connection that includes a plurality of transport layer sessions/connections with different priorities and through different paths and Fig.2-3&8 [0024]-[0025], MP-TCP allows multiple paths in a single TCP session and path management with different priorities, scheduling subflow interface and congestion control);
and 
a controller configured to change at least one of the priorities of the plurality of transport layer connections in the established TCP connection based on usage status of the paths (Fig.2-3&8 [0024]-[0026], a controller 816 of the mobile device 803 is changing the priorities of the multiple paths of transport layer sessions/ connections in the established TCP connection based on resource usage status of the paths), after the TCP connection with the another communication apparatus is established by the transceiver (Fig.2-3&8 [0026] lines 1-50, after TCP transport-layer sessions/connections with the another communication apparatus/ corresponding node 303 is established by the transceiver 819, 821 of the mobile device 301).
	Even though Liu discloses wherein a controller configured to change at least one of the priorities of the plurality of transport layer connections in the established TCP connection based on usage status of the paths, after the TCP connection with the another communication apparatus is established by the transceiver but Lui does not expressly discloses usage status of the paths for data communication in a past predetermined time period, in the same field of endeavor, Kaneko teaches wherein a controller configured to change at least one of the priorities of the plurality of transport layer connections in the established TCP connection based on usage status of the paths for data communication in a past predetermined time period (Fig.12-14, Fig.18 &24 [0092]-[0093], changing at least one of the priorities degree of the plurality of transport layer connections in the established TCP connection on the basis of usage situation of learning path candidates of the paths for data communication in a predetermined condition/past predetermined time period and Fig.8&11 Fig.12-14 [0122], a predetermined algorithm is selecting data communication in a past predetermined time period from path candidates selected on the basis of the path selection information and Fig.2-3 [0047], a plurality of path candidates in the transport network that forwards packets using MPLS),
wherein the controller is further configured to change a priority of a first transport layer
connection of the plurality of transport layer connections which was lower than a priority of a second transport layer connection of the plurality of transport layer connections to be higher than the priority of the second transport layer connection in response to a cumulative communication charge or a cumulative communication traffic during a predetermined time period becoming larger than a threshold (Fig.12-14 Fig.18-19 [0098], the path management part 1043 (i.e., controller) is changing a priority of a transport layer connection of the plurality of transport layer connections/changing the degree of priority of the transmission path 311 from “1” to “2” and changes the degree of priority of the transmission path 331 from “2” to “1”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Liu to incorporate the teaching of Kaneko in order to improve efficient band utilization of the virtual network.
	It would have been beneficial to use the priority update part 1042a which refers to the path management part 1043 and when the usage rate of links of the transmission path 311 is higher than the usage rate of links of the transmission path 331, the priority update part 1042a changes the degree of priority of the transmission path 311 from "1" to "2" and changes the degree of priority of the transmission path 331 from "2" to "1". Consequently, the transmission path 331 will have a higher degree of priority than the transmission path 311. As a result, the usage rate of links constituting the transmission path 331 is improved thereafter, and leveling as a whole is achieved as taught by Kaneko to have incorporated in the system of Liu to provide an improved the resource consumption and multipathing. (Kaneko, Fig.1 [0018] and Fig.12-14 Fig.18-19 [0098])
	Even though Liu and Kaneko disclose wherein the controller is further configured to change a priority of a first transport layer connection of the plurality of transport layer connections which was lower than a priority of a second transport layer connection of the plurality of transport layer connections to be higher than the priority of the second transport layer connection but Liu and Kaneko does not expressly disclose in response to a cumulative communication charge or a cumulative communication traffic during a predetermined time period becoming larger than a threshold, in the same field of endeavor, Haas(Fig.4 [0046]-[0048], prioritization module 106 is changing a high-priority designation to each of updated routes 120 that carries an amount of traffic that exceeds a high-traffic threshold compared to moderate-priority designation or low-priority designation and prioritizing a route connection within set of updated routes 120 based on the route’s status being mission-critical and Fig.1-5 [0057], the routers forward traffic by way of the important routes at an earlier point in the convergence process after installing the update to the important routes by receiving these updates in the prioritized order).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Liu and Kaneko to incorporate the teaching of Haas in order to provide for improving forwarding capabilities during route convergence.
	It would have been beneficial to use prioritization module 106 which assigns a class designation to each of updated routes 120. For example, prioritization module 106 may assign a high-priority designation to each updated route that carries an amount of traffic that exceeds a high-traffic threshold. In this example, prioritization module 106 may assign a moderate-priority designation to each updated route that carries an amount of traffic that exceeds a moderate-traffic threshold but not the high-traffic threshold. Additionally or alternatively, prioritization module 106 may assign a low-priority designation to each updated route that carries an amount of traffic that does not reach the moderate-traffic threshold as taught by Haas to have incorporated in the system of Liu and Kaneko to provide for improving the forwarding capabilities of network devices during route convergence. (Haas, Fig.4 [0046]-[0048], Fig.2 [0056] and Fig.1-5 [0057])

Regarding claim 9, Liu, Kaneko and Haas teach all the elements of claim 1 as stated above wherein Liu further discloses the controller is further configured to change the at least one of the priorities of the plurality of transport layer connections in accordance with an instruction from at least one of a user (Fig.2-3&8 [0024]-[0026], a controller 816 of the mobile device 803 is changing the priorities of the multiple paths of transport layer sessions/connections from a program instructions stored in a memory 824 of the mobile device and Fig.8 [0041], the program instructions stored in a memory), the another communication apparatus, or an external apparatus different from the another communication apparatus (Fig.2-3&8 [0041], another communication apparatus eNodeB 801 or RAT B 5G).


Regarding claim 10, Liu, Kaneko and Haas teach all the elements of claim 1 as stated above wherein Liu further discloses the controller is further configured to change the at least one of the priorities of the plurality of transport layer connections in data reception by sending a request for changing the priorities of the paths in data reception to the another communication apparatus (Fig.2-3&8 [0024]-[0026], a controller 816 of the mobile device 803 is changing the priorities of the multiple paths of transport layer sessions/connections by sending a request (i.e., emergency alert or request) for changing the priorities of the paths in data reception to the another communication apparatus eNodeB 801 and Fig.1-3&8 [0008], a request for a TCP-IP connection).

Regarding claim 11, Liu, Kaneko and Haas teach all the elements of claim 1 as stated above wherein Liu further discloses the transceiver is further configured to use Multi Path TCP to establish the TCP connection with the another communication apparatus (Fig.2&5-8 [0031]-[0032] lines 1-16, the transceiver 819, 821 of the mobile device 803 is using Multi Path TCP to establish the TCP connection with the another communication apparatus MP-TCP capable CN 703).

Regarding claim 12, Liu, Kaneko and Haas teach all the elements of claim 1 as stated above wherein Liu further discloses the priority is selected from a priority indicating a first path, and a priority indicating a backup path which is used when there is a problem in communication through the first path (Fig.2-3&6-7 [0038] lines 1-38, the priorities of the transport layer connections is selected from a priority indicating a first MP-TCP subflow and a priority indicating a backup path/ new path which is used when there is a problem or smooth in communication through the first path based on signal strength, mobility pattern, etc. and Fig.2-3&5-7 [0044], new paths management).

Regarding claim 13, Liu discloses wherein a communication method comprising: establishing a TCP (Transmission Control Protocol) connection from a communication apparatus to another communication apparatus (Fig.1-2&8 [0007]-[0008], establishing a Multipath-transfer control protocol (MP-TCP) subflow (Transmission Control Protocol) connection from mobile device 803 to another communication apparatus eNodeB 801), wherein the TCP connection includes a plurality of transport layer connections with different priorities and through different paths (Fig.2-3&8 [0024]-[0025], Transmission Control Protocol (TCP) includes a plurality of transport layer sessions/connections with different priorities and through different paths, when MP-TCP allows multiple paths in a single TCP session and path management with different priorities, scheduling subflow interface and congestion control);
and
changing at least one of the priorities of the plurality of transport layer connections in the established TCP connection based on usage status of the paths (Fig.2-3&8 [0024]-[0026], changing the priorities of the multiple paths of transport layer sessions/ connections in the established TCP connection based on resource usage status of the paths), after establishing the TCP connection (Fig.2-3&8 [0026] lines 1-50, after TCP transport-layer sessions/connections with the another communication apparatus/ corresponding node 303 is established by the transceiver 819, 821 of the mobile device 301).
	Even though Liu disclose wherein changing at least one of the priorities of the plurality of transport layer connections in the established TCP connection based on usage status of the paths, after establishing the TCP connection but Lui does not expressly discloses usage status of the paths for data communication in a past predetermined time period, in the same field of endeavor, Kaneko teaches wherein changing at least one of the priorities of the plurality of transport layer connections in the established TCP connection based on usage status of the paths for data communication in a past predetermined time period (Fig.12-14, 18 &24 [0092]-[0093], changing at least one of the priorities degree of the plurality of transport layer connections in the established TCP connection on the basis of usage situation of learning path candidates of the paths for data communication in a predetermined condition/past predetermined time period and Fig.8, 11& 12-14 [0122], a predetermined algorithm is selecting data communication in a past predetermined time period from path candidates selected on the basis of the path selection information and Fig.2-3 [0047], a plurality of path candidates in the transport network that forwards packets using MPLS),
by changing a priority of a first transport layer connection of the plurality of transport layer connections which was lower than a priority of a second transport layer connection of the plurality of transport layer connections to be higher than the priority of the second transport layer connection in response to a cumulative communication charge or a
cumulative communication traffic during a predetermined time period becoming larger than a threshold (Fig.12-14 Fig.18-19 [0098], the path management part 1043 (i.e., controller) is changing a priority of a transport layer connection of the plurality of transport layer connections/changing the degree of priority of the transmission path 311 from “1” to “2” and changes the degree of priority of the transmission path 331 from “2” to “1”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Liu to incorporate the teaching of Kaneko in order to improve efficient band utilization of the virtual network.
	It would have been beneficial to use the priority update part 1042a which refers to the path management part 1043 and when the usage rate of links of the transmission path 311 is higher than the usage rate of links of the transmission path 331, the priority update part 1042a changes the degree of priority of the transmission path 311 from "1" to "2" and changes the degree of priority of the transmission path 331 from "2" to "1". Consequently, the transmission path 331 will have a higher degree of priority than the transmission path 311. As a result, the usage rate of links constituting the transmission path 331 is improved thereafter, and leveling as a whole is achieved as taught by Kaneko to have incorporated in the system of Liu to provide an improved the resource consumption and multipathing. (Kaneko, Fig.1 [0018] and Fig.12-14 Fig.18-19 [0098])
	Even though	Liu and Kaneko disclose wherein by changing a priority of a first transport layer connection of the plurality of transport layer connections which was lower than a priority of a second transport layer connection of the plurality of transport layer connections to be higher than the priority of the second transport layer connection Kaneko does not expressly disclose in response to a cumulative communication charge or a cumulative communication traffic during a predetermined time period becoming larger than a threshold, in the same field of endeavor, Haas teaches wherein by changing a priority of a first transport layer connection of the plurality of transport layer connections which was lower than a priority of a second transport layer connection of the plurality of transport layer connections to be higher than the priority of the second transport layer connection in response to a cumulative communication charge or a cumulative communication traffic during a predetermined time period becoming larger than a threshold (Fig.4 [0046]-[0048], prioritization module 106 is changing a high-priority designation to each of updated routes 120 that carries an amount of traffic that exceeds a high-traffic threshold compared to moderate-priority designation or low-priority designation and prioritizing a route connection within set of updated routes 120 based on the route’s status being mission-critical and Fig.1-5 [0057], the routers forward traffic by way of the important routes at an earlier point in the convergence process after installing the update to the important routes by receiving these updates in the prioritized order).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Liu and Kaneko to incorporate the teaching of Haas in order to provide for improving forwarding capabilities during route convergence.
	It would have been beneficial to use prioritization module 106 which assigns a class designation to each of updated routes 120. For example, prioritization module 106 may assign a high-priority designation to each updated route that carries an amount of traffic that exceeds a high-traffic threshold. In this example, prioritization module 106 may assign a moderate-priority designation to each updated route that carries an amount of traffic that exceeds a moderate-traffic threshold but not the high-traffic threshold. Additionally or alternatively, prioritization module 106 may assign a low-priority designation to each updated route that carries an amount of traffic that does not reach the moderate-traffic threshold as taught by Haas to have incorporated in the system of Liu and Kaneko to provide for improving the forwarding capabilities of network devices during route convergence. (Haas, Fig.4 [0046]-[0048], Fig.2 [0056] and Fig.1-5 [0057])

Regarding claim 14, Liu discloses wherein a non-transitory computer-readable medium storing a program which, when executed by a processor of a communication apparatus (Fig.1-3&8 [0041] lines 1-164, a non-transitory computer-readable medium storing a program which, when executed by a processor of a communication apparatus mobile device 803), causes the communication apparatus (Fig.1-3&8 [0041] lines 1-164, communication apparatus mobile device 803) to:
establish a TCP (Transmission Control Protocol) connection from the communication apparatus to another communication apparatus (Fig.1-2&8 [0007]-[0008], establish a Multipath-transfer control protocol (MP-TCP) subflow (Transmission Control Protocol) connection from mobile device 803 to another communication apparatus eNodeB 801), wherein the TCP connection includes a plurality of transport layer connections with different priorities and through different paths (Fig.2-3&8 [0024]-[0025], Transmission Control Protocol (TCP) includes a plurality of transport layer sessions/connections with different priorities and through different paths, when MP-TCP allows multiple paths in a single TCP session and path management with different priorities, scheduling subflow interface and congestion control);
and
change at least one of the priorities of the plurality of transport layer connections in the established TCP connection based on usage status of the paths (Fig.2-3&8 [0024]-[0026], change the priorities of the multiple paths of transport layer sessions/ connections in the established TCP connection based on resource usage status of the paths), after establishing the TCP connection (Fig.2-3&8 [0026] lines 1-50, after TCP transport-layer sessions/connections with the another communication apparatus/ corresponding node 303 is established by the transceiver 819, 821 of the mobile device 301).
	Even though Liu discloses wherein change at least one of the priorities of the plurality of transport layer connections in the established TCP connection based on usage status of the paths, after establishing the TCP connection but Lui does not expressly discloses usage status of the paths for data communication in a past predetermined time period, in the same field of endeavor, Kaneko teaches wherein change at least one of the priorities of the plurality of transport layer connections in the established TCP connection based on usage status of the paths for data communication in a past predetermined time period (Fig.12-14, 18 &24 [0092]-[0093], changing at least one of the priorities degree of the plurality of transport layer connections in the established TCP connection on the basis of usage situation of learning path candidates of the paths for data communication in a predetermined condition/past predetermined time period and Fig.8, 11& 12-14 [0122], a predetermined algorithm is selecting data communication in a past predetermined time period from path candidates selected on the basis of the path selection information and Fig.2-3 [0047], a plurality of path candidates in the transport network that forwards packets using MPLS),
by changing a priority of a first transport layer connection of the plurality of transport layer connections which was lower than a priority of a second transport layer connection of the plurality of transport layer connections to be higher than the priority of the second transport layer connection in response to a cumulative communication charge or a
cumulative communication traffic during a predetermined time period becoming larger than a threshold (Fig.12-14, Fig.18-19 [0098], the path management part 1043 (i.e., controller) is changing a priority of a transport layer connection of the plurality of transport layer connections the degree of priority of the transmission path 311 from “1” to “2” and changes the degree of priority of the transmission path 331 from “2” to “1”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Liu to incorporate the teaching of Kaneko in order to improve efficient band utilization of the virtual network.
	It would have been beneficial to use the priority update part 1042a which refers to the path management part 1043 and when the usage rate of links of the transmission path 311 is higher than the usage rate of links of the transmission path 331, the priority update part 1042a changes the degree of priority of the transmission path 311 from "1" to "2" and changes the degree of priority of the transmission path 331 from "2" to "1". Consequently, the transmission path 331 will have a higher degree of priority than the transmission path 311. As a result, the usage rate of links constituting the transmission path 331 is improved thereafter, and leveling as a whole is achieved as taught by Kaneko to have incorporated in the system of Liu to provide an improved the resource consumption and multipathing. (Kaneko, Fig.1 [0018] and Fig.12-14 Fig.18-19 [0098])
	Even though	Liu and Kaneko disclose wherein by changing a priority of a first transport layer connection of the plurality of transport layer connections which was lower than a priority of a second transport layer connection of the plurality of transport layer connections to be higher than the priority of the second transport layer connection but Liu and Kaneko does not expressly disclose in response to a cumulative communication charge or a cumulative communication traffic during a predetermined time period becoming larger than a threshold, in the same field of endeavor, Haas teaches wherein by changing a priority of a first transport layer connection of the plurality of transport layer connections which was lower than a priority of a second transport layer connection of the plurality of transport layer connections to be higher than the priority of the second transport layer connection in response to a cumulative communication charge or a
cumulative communication traffic during a predetermined time period becoming larger than a threshold (Fig.4 [0046]-[0048], prioritization module 106 is changing a high-priority designation to each of updated routes 120 that carries an amount of traffic that exceeds a high-traffic threshold compared to moderate-priority designation or low-priority designation and prioritizing a route connection within set of updated routes 120 based on the route’s status being mission-critical and Fig.1-5 [0057], the routers forward traffic by way of the important routes at an earlier point in the convergence process after installing the update to the important routes by receiving these updates in the prioritized order).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Liu and Kaneko to incorporate the teaching of Haas in order to provide for improving forwarding capabilities during route convergence.
	It would have been beneficial to use prioritization module 106 which assigns a class designation to each of updated routes 120. For example, prioritization module 106 may assign a high-priority designation to each updated route that carries an amount of traffic that exceeds a high-traffic threshold. In this example, prioritization module 106 may assign a moderate-priority designation to each updated route that carries an amount of traffic that exceeds a moderate-traffic threshold but not the high-traffic threshold. Additionally or alternatively, prioritization module 106 may assign a low-priority designation to each updated route that carries an amount of traffic that does not reach the moderate-traffic threshold as taught by Haas to have incorporated in the system of Liu and Kaneko to provide for improving the forwarding capabilities of network devices during route convergence. (Haas, Fig.4 [0046]-[0048], Fig.2 [0056] and Fig.1-5 [0057])

Regarding claim 15, Liu, Kaneko and Haas teach all the elements of claim 1 as stated above wherein Haas further discloses the controller is further configured to change the priority of the first transport layer connection which was lower than the priority of the second transport layer connection to be higher than the priority of the second transport layer connection in response to a cumulative communication charge or a cumulative communication traffic via the second transport layer connection during the predetermined time period becoming larger than the threshold (Fig.4 [0046]-[0048], prioritization module 106 is changing a high-priority designation to each of updated routes 120 that carries an amount of traffic that exceeds a high-traffic threshold compared to moderate-priority designation or low-priority designation and prioritizing a route connection within set of updated routes 120 based on the route’s status being mission-critical and Fig.1-5 [0057], the routers forward traffic by way of the important routes at an earlier point in the convergence process after installing the update to the important routes by receiving these updates in the prioritized order).

Regarding claim 16, Liu, Kaneko and Haas teach all the elements of claim 1 as stated above wherein Haas further discloses the controller is further configured to change the at least one of the priorities of the plurality of transport layer connections by changing roles of the plurality of transport layer connections from a backup communication path to a normal communication path based on the usage status of the paths for data communication in a past predetermined time period, the normal communication path being used for data transmission with the other communication apparatus, and the backup communication path being maintained but only used when there is a problem in a communication via the normal communication path (Fig.12-14, 18 &24 [0092]-[0093], changing at least one of the priorities degree of the plurality of transport layer connections in the established TCP connection on the basis of usage situation of learning path candidates of the paths for data communication in a predetermined condition/past predetermined time period, the normal communication path/transmission path 311 being used for data transmission with the other communication apparatus, and the backup communication path/ transmission path 331 being maintained but only used when there is a problem in a communication via the normal communication path/transmission path 311 and Fig.8, 11& 12-14 [0122], a predetermined algorithm is selecting data communication in a past predetermined time period from path candidates selected on the basis of the path selection information and Fig.2-3 [0047], a plurality of path candidates in the transport network that forwards packets using MPLS).

Regarding claim 17, Liu, Kaneko and Haas teach all the elements of claim 1 as stated above wherein Liu further discloses the controller is further configured to, in response to receiving, from the other communication apparatus, a request to change the priority of the first transport layer connection of the plurality of transport layer connections in transmitting data from the communication apparatus to the other communication apparatus (Fig.1-8 [0008], a request to change the priority of the first transport layer connection of the plurality of transport layer connections in transmitting data from the communication apparatus to the other communication apparatus):
change the priority of the first transport layer connection in transmitting data from
the communication apparatus to the other communication apparatus (Fig.2-3&8 [0024]-[0026], a controller 816 of the mobile device 803 is changing the priority of the first transport layer connection/ the priorities of the multiple paths of transport layer sessions/ connections in the established TCP connection); and
send, to the other communication apparatus, a request to change the priority of the first transport layer connection in transmitting data from the other communication apparatus to the communication apparatus (Fig.4-7 [0034], sending a request to change the priority of the first transport layer connection in transmitting data from the other communication apparatus to the communication apparatus).



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. [hereinafter as Liu], US 2016/0183129 A1 in view of Kaneko et al. [hereinafter as Kaneko], US 2019/0222505 A1 in view of Haas [hereinafter as Haas], US 2017/0289013 A1 further in view of Kanagarathinam et al. [hereinafter as Kanagarathinam], US 2017/0339257 A1.
Regarding claim 2, Liu, Kaneko and Haas teach all the elements of claim 1 as stated above. 
	However, Liu, Kaneko and Haas does not expressly disclose wherein a power mode of the communication apparatus is selected from a plurality of power modes with different power consumption, and the controller is further configured to change the at least one of the priorities of the plurality of transport layer connections based on the usage status, in response to transitioning to one of the plurality of power modes, in the same field of endeavor, Kanagarathinam teaches wherein a power mode of the communication apparatus is selected from a plurality of power modes with different power consumption (Fig.1-3 [0076] lines 1-33, a power mode of the user/client communication device 102 is selected from a plurality of power modes with different power consumption for data transport using the MPTCP), and
the controller is further configured to change the at least one of the priorities of the plurality of transport layer connections based on the usage status (Fig.1-2A-B [0064] lines 1-28, the MPTCP controller is changing the priorities of the plurality of transport layer connections based on at least one of the setting information of communication subflows or the usage status and Fig.1-2&15-16 [0120] lines 1-4, changing the priorities of the plurality of transport layer connections based on at least one of the setting information of communication subflows), in response to transitioning to one of the plurality of power modes (Fig.1-2A-B [0055] lines 1-33, in response to transitioning/switching to one of the plurality of power modes based on the factors).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Liu, Kaneko and Haas to incorporate the teaching of Kanagarathinam in order to provide higher throughput and improved resilience against network failures.
	It would have been beneficial to use an MPTCP optimizer unit (an MPTCP controller) 212 for managing the MPTCP by dynamically changing the interface mode for the current data transport to control the sub flows of the MPTCP, wherein the interface mode determined for the current data transport is based on power consumption and data consumption criteria as taught by Kanagarathinam to have incorporated in the system of Liu, Kaneko and Haas to achieve adaptive power consumption and data consumption. (Kanagarathinam, Fig.1-2A-B [0055] lines 1-33, Fig.1-2A-B [0064] lines 1-28, Fig.3F-G &Fig.5-10 [0076] lines 1-33, and Fig.1-2&15-16 [0120] lines 1-4)



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. [hereinafter as Liu], US 2016/0183129 A1 in view of Kaneko et al. [hereinafter as Kaneko], US 2019/0222505 A1 in view of Haas [hereinafter as Haas], US 2017/0289013 A1 further in view of Suzuki [hereinafter as Suzuki], US 2018/0136883 A1.
Regarding claim 8, Liu, Kaneko and Haas disclosed all the elements of claim 1 as stated above wherein Liu further discloses the transceiver comprises a first communication interface configured to perform communication via a first path (Fig.2-3&5-8 [0044] lines 1-9, the transceiver 819 of the mobile device 803 includes a first communication interface 828 to perform communication via a first path), and a second communication interface configured to perform communication via a second path (Fig.2-3&5-8 [0044] lines 1-9, the transceiver 821 of the mobile device 803 includes a second communication interface 828 to perform communication via a second path), wherein the first communication interface is a wired LAN interface incompatible with EEE (Energy Efficient Ethernet) (Fig.1-3&5-8 [0021] lines 1-51, the first communication interface is a wired LAN interface incompatible with EEE (Energy Efficient Ethernet)), and the second communication interface is a wireless LAN interface or a wired LAN interface that supports EEE (Fig.1-3&5-8 [0024] lines 1-51, the second communication interface is a wireless LAN interface Wi-Fi adapters or a wired LAN interface that supports EEE), and wherein the controller is further configured to change the at least one of the priorities of the plurality of transport layer connections when the communication apparatus transitions from a first power mode to a second power mode with lower power consumption than the first power mode (Fig.2-3&8 [0024]-[0026], a controller 816 of the mobile device 803 is changing the priorities of the multiple paths of transport layer sessions/connections in the established TCP connection based on resource usage history information relating to the paths and Fig.8 [0040], modulation, multiplexing, signal processing etc. for power consumption). 
	Even though Liu, Kaneko and Haas teach wherein the first communication interface is a wired LAN interface incompatible with EEE (Energy Efficient Ethernet), and the second communication interface is a wireless LAN interface or a wired LAN interface that supports EEE, in the same field of endeavor, Suzuki teaches wherein the first communication interface is a wired LAN interface incompatible with EEE (Energy Efficient Ethernet) (Fig.1-2 [0017] lines 1-11, the first communication interface is a wired LAN interface incompatible with EEE (Energy Efficient Ethernet) and Fig.5 [0056] lines 1-25, the first communication link/interface is a wired LAN I/F 30 interface incompatible with EEE), and the second communication interface is a wireless LAN interface or a wired LAN interface that supports EEE (Fig.1-2&5 [0058] lines 1-24, the second communication link/interface is a wireless I/F LAN interface/wireless communication link or a wired LAN interface that supports EEE). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Liu, Kaneko and Haas to incorporate the teaching of Suzuki in order to provide an improving usage of hardware resources with regard to power consumption.
	It would have been beneficial to use a LAN cable, one end of the LAN cable is connected to the wired I/F 30. The other end of the LAN cable is connected to the
HUB 60. Thereby, a communication link is established between the wired I/F 30 and the HUB 60. The wired I/F 30 conforms to IEEE 802.3a, and to IEEE 802.3az which is an extension of IEEE 802.3a. IEEE 802.3a defines a standard related to Ethernet (registered trademark), and IEEE 802.3az is a standard adopting an EEE (abbreviation of Energy Efficient Ethernet) function which is a power saving function for maintaining a state where a communication link is established. Furthermore, the wireless communication link is established with the access point. For example, in a case where the wireless communication link is disconnected in a state where the Legacy power save function is being used, the CPU 22 may supply a signal for prohibiting the use of the Legacy power save function to a wireless I/F as taught by Suzuki to have incorporated in the system of Liu, Kaneko and Haas to provide solution for energy efficient Ethernet function compatibility of two devices. (Suzuki, Fig.1-2 [0017] lines 1-11 and Fig.1-2&5 [0058] lines 1-24)


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414